DETAILED ACTION
Claims 1-6, 8, and 10-20 are pending and currently under review.
Claims 7 and 9 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/28/2022 has been entered.  Claims 1-6, 8, and 10-20 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 4/29/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (WO2016/121951, US 2017/0320138 referred to as English equivalent) in view of either Urata et al. (US 2012/0199254) or Ye et al. (US 2016/0322139).
Regarding claim 1, Takahashi et al. discloses a soft magnetic powder having a composition represented by formula of FeaSibBcPdCue, wherein a ranges from 71 to 81 atomic percent, b/c ranges from 0.14 to 5 atomic percent, d ranges from 0 to 14 atomic percent, e ranges from 0 to 1.4 atomic percent, and the sum of the aforementioned components is 100 [0055-0057, 0112, 0168].  The examiner notes that the overlap between the aforementioned ranges and the ranges of the instant claim, including the newly recited e/d range, is prima facie evidence of obviousness.  See MPEP 2144.05(I).  As an example of said overlap, Takahashi et al. further discloses several inventive example compositions that fall within the instantly claimed ranges [table2].
Takahashi et al. further broadly discloses the soft magnetic powder has an amorphous phase and crystalline phase, wherein said crystalline phase is less than 30 percent [0078-0079].  The examiner notes that this corresponds to an amorphous phase content of at least 70 percent, which the examiner reasonably considers to meet the claimed limitation of a “main phase.”  The examiner further submits that one of ordinary skill would have reasonably considered the aforementioned phase amounts to refer to either an area or volume percent absent a specific teaching to the contrary, which meets the instant claim.  The examiner notes that the overlap between the aforementioned crystalline phase amount and that as claimed is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Takahashi et al. further teaches that Al, N, and Ti can be included as trace impurities, which the examiner submits would still overlap with the claimed ranges as would have been recognized by one of ordinary skill [0127].  See MPEP 2144.05(I).  Takahashi et al. does not expressly teach amounts of O and S as claimed.   Ye et al. discloses that it is known to limit O and S as impurities in amounts of up to 0.3 weight percent each as these amounts naturally result from processing but do not influence material properties for soft amorphous Fe-base magnet alloys [abstract, 0014, 0029].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Takahashi et al. by further limiting S and O in amounts as taught by Ye et al. as impurities.  The examiner notes that the overlap between the ranges of Ye et al. and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).
Alternatively, Takahashi et al. does not expressly teach ranges of Al, Ti, S, O, and N as claimed.  Urata et al. discloses an amorphous Fe-base soft magnet alloy composition [abstract, 0001]; wherein Al, Ti, S, O, and N are impurities and controlled to be within ranges as shown in table 1 below to desirably form an amorphous phase and improve formability and toughness [0031-0032, 0034-0036].  Urata et al. also discloses lower limits to said impurities such that inexpensive materials can still be used for fabrication.  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Takahashi et al. by specifying impurity amounts of Al, Ti, S, O, and N such that an amorphous phase can be desirably formed and formability can be improved while reducing costs as taught by Urata et al.  The examiner notes that the below impurity ranges overlap with the instant claim, which is prima facie obvious.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Urata et al. (wt.%)
Al
0.001 – 0.1
0.0003 – 0.5
Ti
0.001 – 0.1
0.0002 – 0.3
S
0.002 – 0.1
0.0002 – 0.5
O
0.08 – 1
0.001 – 0.3
N
0.0005 – 0.01
0.0002 – 0.1


Regarding claims 2-5, 8, and 14-17, the aforementioned prior art discloses the powder of claim 1 (see previous).  The examiner notes that the aforementioned powder composition as expressly disclosed and suggested by the inventive examples of Takahashi et al. and Ye et al. or Urata et al. further overlaps with the instantly claimed ranges [0055-0057, table2].  See MPEP 2144.05(I).
Regarding claim 10, Takahashi et al. discloses the powder of claim 1 (see previous).  The examiner notes that the aforementioned crystallinity amount of less than 30 percent further overlaps with the instant claim.  See MPEP 2144.05(I).
Regarding claims 11-13, the aforementioned prior art discloses the powder of claim 1 (see previous).  Takahashi et al. does not expressly teach that the crystalline portions are nano-sized.  However, Takahashi et al. discloses that the powders can have a size of smaller than 100 micrometers, which includes sizes on the nanoscale as recognized by the examiner [0094].  Thus, the crystal portions of said powders, which would naturally have to be smaller than the powder sizes, would also be expected to be lower than 100 micrometers as would have been recognized by one of ordinary skill.  Thus, the examiner submits that an overlapping crystalline portion size on the nanoscale (ie. nanocrystalline) would have been expected to be present or would have naturally flowed from the disclosure of Takahashi et al. absent concrete evidence to the contrary.  Takahashi et al. further teaches forming a magnetic core, which is a magnetic device [0168].
Claims 6, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (WO2016/121951, US 2017/0320138 referred to as English equivalent) and Urata et al. (US 2012/0199254) as applied to claims 1-4 above, and further in view of either one of Makino (US 8,491,731) or Urata et al. (US 2010/0097171, herein referred to as Urata et al. (‘171))
Regarding claims 6 and 18-20, the aforementioned prior art does not expressly teach that Fe can be replaced with an inclusion as claimed.  However, the examiner submits that this feature would have been obvious over the prior art.  Makino discloses a similar soft magnetic alloy powder composition [abstract]; wherein Fe can be replaced with Cr, Mn, Co, Ni, etc. in an amount of up to 3 atomic percent in order to improve magnetic properties [col.2 ln.51-55, col.21 ln.4-15].  Therefore, it would have been obvious to one of ordinary skill to modify the powder of Takahashi et al. and Urata et al. by replacing Fe with an inclusion element as disclosed by Makino in order to improve magnetic properties.
Alternatively, Urata et al. (‘171) also discloses including Zn, among others, in an amount of less than 2 atomic percent in a similar Fe-based magnet alloy composition such that desired magnetic properties can be obtained [abstract, 0042, 0050].  Therefore, it would have been obvious to one of ordinary skill to modify the powder of Takahashi et al. and Urata et al. by adding Zn, among others, in order to improve magnetic properties as taught by Urata et al. (‘171).  The examiner notes that one of ordinary skill in the art of metallurgy would recognize that adding an inclusion element of Urata et al. into the scope of Takahashi et al. would naturally result in some of the balance element (ie. Fe) being replaced.
Regarding claims 11-13, the aforementioned prior art discloses the powder of claim 1 (see previous).  Takahashi et al. does not expressly teach forming a nanocrystalline powder.  Makino discloses that it is known to further heat a soft magnetic powder to form nanocrystals such that improved magnetic properties can be obtained [col.1 ln.49-55].  Therefore, it would have been obvious to one of ordinary skill to modify the powder of Takahashi et al. by performing a nanocrystallization treatment and form nanocrystals to improve magnetic properties as taught by Makino.

Claims 1-6, 8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 8,491,731) in view of Urata et al. (US 2012/0199254).
Regarding claim 1, Makino discloses a soft magnetic powder having an amorphous main phase [col.1 ln.45-48, col.5 ln.28-35]; wherein said powder has a composition represented by formula FeaBbSicPxCyCuz where the pertinent ranges are shown in table 2 below [col.2 ln.40-55].  The examiner notes that the overlap and closeness between the disclosed composition of Makino and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Specifically regarding the Cu amount and Cu/P ratio, the examiner submits that 0.4 percent Cu as disclosed by Makino is substantially close to less than 0.4 as claimed (ie. negligible difference) such that prima facie obviousness exists because similar properties would have been expected.  See MPEP 2144.05(I).  Similarly, the disclosed Cu/P ratio lower limit of 0.08 is substantially close to the claimed upper limit of 0.07 such that similar properties would be expected.  The examiner’s position is further bolstered by the similar effect of controlling crystallization, as well as the similar magnetic properties of saturation induction and coercivity, as disclosed by both the instant specification and Makino [col.4 ln.1-15, tables of Makino & 0029, tables of spec., respectively].
Makino does not expressly teach a crystal phase ratio as claimed.  However, the examiner submits that this feature would have naturally been expected to be present or would have naturally flowed from the powder of Makino as will be explained below.  Specifically, the instant specification discloses obtaining the claimed feature by meeting the claimed composition and processing said composition by atomization to form an amorphous powder, and subsequent heat treatment at 300 to 550 degrees C to form the desired crystallization [0019, 0026-0029, 0042-0048 spec.].
Makino discloses an overlapping and close composition as stated above.  Makino further teaches processing said composition by atomization to form an amorphous powder, followed by subsequent heat treatment at approximately 430 to 490 degrees C [col.4 ln.43-46, tables 8-14].  Since Makino discloses an overlapping and close composition and overlapping method of manufacture, an overlapping crystallinity ratio would have been expected to be present or would have naturally flowed.  See MPEP 2112 & MPEP 2145 & MPEP 2144.05(I).  The examiner’s position is further bolstered by the aforementioned similar magnetic properties achieved by both the instant invention and Makino.
Makino does not expressly teach impurity ranges of Al, Ti, S, O, and N as claimed.  Urata et al. discloses an amorphous Fe-base soft magnet alloy composition [abstract, 0001]; wherein Al, Ti, S, O, and N are impurities and controlled to be within ranges as shown in table 2 below to desirably form an amorphous phase and improve formability and toughness [0031-0032, 0034-0036].  Urata et al. also discloses lower limits to said impurities such that inexpensive materials can still be used for fabrication.  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Makino by specifying impurity amounts of Al, Ti, S, O, and N such that an amorphous phase can be desirably formed and formability can be improved while reducing costs as taught by Urata et al.  The examiner notes that the below impurity ranges overlap with the instant claim, which is prima facie obvious.  See MPEP 2144.05(I).
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Makino (wt.%)
Fe
79 – 84.5
79 – 86
Si
0 – 6
0 – 8
B
4 – 10
5 – 13
P
4 – 11
1 – 8
Cu
0.2 – 0.4
0.4 – 1.4
C
0
0 – 5
Al
0.001 – 0.1
0.0003 – 0.5 (Makino)
Ti
0.001 – 0.1
0.0002 – 0.3 (Makino)
S
0.002 – 0.1
0.0002 – 0.5 (Makino)
O
0.08 – 1
0.001 – 0.3 (Makino)
N
0.0005 – 0.01
0.0002 – 0.1 (Makino)


Regarding claims 2-5, 8, and 14-17, Makino discloses the powder of claim 1 (see previous).  The examiner notes that the aforementioned powder composition as disclosed by Makino and Urata et al. further overlaps with the instantly claimed ranges [0055-0057, table2].  See MPEP 2144.05(I).
Regarding claims 6 and 18-20, the aforementioned prior art discloses the powder of claim 1 (see previous).  Makino further discloses that Fe can be replaced with Cr, Mn, Co, Ni, Al, etc. in an amount of up to 3 atomic percent in order to improve magnetic properties [col.2 ln.51-55, col.21 ln.4-15].
Regarding claim 10, the aforementioned prior art discloses the powder of claim 1 (see previous).  Makino does not expressly teach a crystal ratio as claimed.  However, as stated above, the examiner submits that an overlapping crystal ratio would have been expected to be present or would have naturally flowed from the disclosure of Makino for the reasons stated above absent concrete evidence to the contrary.  See MPEP 2144.05(I) & MPEP 2145(II) & MPEP 2112.
Regarding claims 11-13, the aforementioned prior art discloses the powder of claim 1 (see previous).  Makino further heat treatment to form nanocrystallization [title, col.1 ln.49-55]; wherein said nanocrystallized powders are further used for dust cores [col.4 ln.58-62].  The examiner recognizes dust cores to be a magnetic component.

Response to Arguments
Applicant’s arguments, filed 7/28/2022, regarding the previous rejections have been fully considered but are moot in view of the new grounds of rejection in view of Urata et al. above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734